Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 11/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendments

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed August 20th, 2021. Applicant’s amendments to claims 1-7, 10-15, and 19-20 as described on pages 13-17 have been deemed sufficient to overcome the previous 35 USC § 101 rejection and 35 USC § 112(b) rejection through the addition of “compensating, by the computing device, the steady state lateral deviation of the self-driving vehicle in real time...” as supported by the specification page 14. Additionally arguments provided on pages 13-17 of applicant’s response have been fully considered but not deemed persuasive for the reasons found below. All other rejections under 35 USC § 102 and 35 USC § 103 have 

	Applicant argues that the cited art Takeda fails to disclose a steady state lateral deviation in which the vehicle reacts to in order to compensate and maintain a predetermined offset value for travelling on a straight road. Specifically applicant argues that Takeda fails to disclose “determining, by the computing device, where the vehicle has the steady-state lateral deviation based on whether the collected lateral deviation value is within a predetermined range; and compensating, by the computing device, the steady-state lateral deviation of the vehicle in real time based on the collected lateral deviation value in a case that the self-driving vehicle has the steady-state lateral deviation”. However, the office maintains that Takeda discloses a means for calculating a distance to a white line on a road in a fixed forward location, and after determining an acceptable lateral deviation from said white line, controlling a vehicle to remain within a threshold distance to the line. When the vehicle is within this threshold value no corrective action is required, but when the deviation is greater than the threshold the controller will step in to correct the vehicle travel based on a yaw angle and ensure the vehicle travels along the path as instructed (Takeda col. 7 lines 31-49). Takeda additionally states that in conditions where a steady deviation is caused by a source such as a constant wind, the system is able to combat this steady state disturbance in the lateral direction through correcting the yaw angle to maintain the threshold deviation value (Takeda col. 10-11 lines 53-15). As such, Takeda discloses a means of detecting and compensating for a lateral deviation within a threshold value in steady state conditions such as a continuous drift from a crosswind as claimed in the current 


Claim Objections

	Claims 1-7 are objected to because of the following informalities:  claim 1 recites the limitation “by a computing device” wherein a computing device is not recited in the specification. Instead examiner suggests using “a computer-based system” or “a processor” as recited on page 14 of the specification.  Appropriate correction is required.

	Additionally, claims 2-7 are rejected for similar reasons as those found above.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4-6 and 10-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “the lateral deviation value of the vehicle” and further recites “the self-driving vehicle” making it unclear if they are intended to be the same vehicle or an additional, different vehicle. It is noted that if “the vehicle” is intended to be a different vehicle there is additionally lack of antecedent bases. Appropriate correction is required. 

Claim 5 recites the limitation “the lateral deviation value of the vehicle” and further recites “the self-driving vehicle” making it unclear if they are intended to be the same vehicle or an additional, different vehicle. It is noted that if “the vehicle” is intended to be a different vehicle there is additionally lack of antecedent bases. Appropriate correction is required. 

Claim 6 recites the limitation “the lateral deviation value of the vehicle” and further recites “the self-driving vehicle” making it unclear if they are intended to be the same vehicle or an additional, different vehicle. It is noted that if “the vehicle” is intended to be a different vehicle there is additionally lack of antecedent bases. Appropriate correction is required. 

Claim 10 recites the limitation “the lateral deviation value of the vehicle” and further recites “the self-driving vehicle” making it unclear if they are intended to be the same vehicle or an additional, different vehicle. It is noted that if “the vehicle” is intended to be a different vehicle there is additionally lack of antecedent bases. Appropriate correction is required. 

Claim 11 recites the limitation “the lateral deviation value of the vehicle” and further recites “the self-driving vehicle” making it unclear if they are intended to be the same vehicle or 

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Takeda (US Patent No. US 9,327,765 B2 hereinafter “Takeda”).

	Regarding claim 1 Takeda discloses:

A method for eliminating a steady-state lateral deviation, of a self-driving vehicle, (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) comprising: determining by a computing device implemented by circuits, (Takeda col. 2 lines 51-57 wherein the vehicle includes a steer by wire controller) whether the self-driving vehicle (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel)  travels on a straight road; (Takeda col. 8 lines 23-42 wherein the vehicle is traveling on a straight highway, see also col. 10-11 wherein the vehicle is in steady-state drift) collecting, by the computing device, a lateral deviation value of the self-driving vehicle (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel)  in a case that the self-driving vehicle (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) travels on a straight road; (Takeda col. 7 lines 31-48 wherein the vehicle distance from a white line is continuously measured and deviations from a set position is determined) determining, by the computing device, whether the self-driving vehicle (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) has the steady-state lateral deviation based on whether the collected lateral deviation value is within a predetermined range; (Takeda col. 7 lines 31-48 wherein the vehicle distance from a white line is continuously measured and deviations from a set position is determined) and compensating, by the computing device, the steady-state lateral deviation of the self-driving vehicle (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) in real time based on the collected lateral deviation value in a case that the self-driving vehicle (Takeda col. 20 lines 40-54 wherein the  has the steady-state lateral deviation. (Takeda col. 10-11 lines 53-15 wherein a vehicle control to suppress drifting is completed i.e. when a deviation occurs the vehicle corrects to mitigate the deviation). 

	Regarding claim 2 Takeda discloses all of the limitations of claim 1 and further discloses: 

	The method of claim 1, wherein determining, by the computing device, (Takeda col. 2 lines 51-57 wherein the vehicle includes a steer by wire controller) whether the self-driving vehicle (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) travels on the straight road comprises: detecting, by a detection device, (Takeda col. 11 lines 51-67) a curvature of the road where the self-driving vehicle (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) travels, (Takeda col. 12 lines 3-15 wherein the deviation correction determines the road curve for accurate correction) a steering wheel angle (Takeda col. 2 lines 58-67 wherein the vehicle control system includes steering wheel angle sensors) of the self-driving vehicle (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) and a velocity of the self-driving vehicle; (Takeda col. 3 lines 24-65 wherein the vehicle control system includes vehicle speed detected by imagery) and determining, by the computing device, that the self-driving vehicle travels on the straight road in a case that the curvature of the road where the self-driving vehicle travels is smaller than a first predetermined value, (Takeda col. 20 lines 5-12 wherein the vehicle assesses the curvature of the road and determines if the lateral force offset the steering wheel angle of the self-driving vehicle is smaller than a second predetermined value (Takeda col. 9 lines 21-52 wherein the vehicle control to suppress deviations is smaller when traveling straight than on curved roads because the steering wheel should remain neutral, see also col. 8 lines 23-42 wherein the examiner interprets an angle threshold as different than a curvature threshold i.e. a second predetermined value) and the velocity of the self-driving vehicle is greater than a third predetermined value. (Takeda col. 8 lines 23-42 wherein the vehicle speed is corrected when the deviations occurs, wherein the examiner interprets the velocity threshold as different than a steering or curvature threshold i.e. a third predetermined value). 

	Regarding claim 3 Takeda discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein determining, by the computing device, whether the self-driving vehicle has the steady-state lateral deviation based on whether the collected lateral deviation value is within the predetermined range comprises: (Takeda col. 7 lines 31-48 wherein vehicle system determines a deviation amount from a white line and corrects based on a set position) determining, by the computing device, that the self-driving vehicle has the steady-state lateral deviation in a case that the collected lateral deviation value is within the predetermined range. (Takeda col. 7 lines 31-48 wherein vehicle system determines a deviation amount from a white line and corrects based on a set position i.e. a predetermined range). 

	Regarding claim 4 Takeda discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein collecting, by the computing device, the lateral deviation value of the vehicle comprises: collecting, by the computing device, the lateral deviation value of the self-driving vehicle repeatedly to obtain multiple lateral deviation values; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) determining, by the computing device, that the self-driving vehicle has the steady-state lateral deviation based on whether the collected lateral deviation value is within the predetermined range comprises: calculating, by the computing device, a statistical lateral deviation value based on the collected multiple lateral deviation values, (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) and determining, by the computing device, that the self-driving vehicle has the steady-state lateral deviation in a case that the statistical lateral deviation16 PT-OPAP-1900202-XSFSUBSTITUTE SPECIFICATION-CLEAN VERSIONvalue is within the predetermined range; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold) and compensating, by the computing device, the steady-state lateral deviation of the self-driving vehicle in real time based on the collected lateral deviation value comprises: compensating the steady-state lateral deviation of the vehicle in real time based on the statistical lateral deviation value. (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold). 

	Regarding claim 5 Takeda discloses all of the limitations of claim 2 and further discloses:

	The method of claim 2, wherein collecting, by the computing device, the lateral deviation value of the vehicle comprises: collecting, by the computing device, the lateral deviation value of the vehicle repeatedly to obtain multiple lateral deviation values; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) determining, by the computing device, that the self-driving vehicle has the steady-state lateral deviation based on whether the collected lateral deviation value is within a predetermined range comprises: (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold) calculating, by the computing device, a statistical lateral deviation value based on the collected multiple lateral deviation values, (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) and determining, by the computing device, that the vehicle has the steady-state lateral deviation in a case that the statistical lateral deviation value is within the predetermined range; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold) and compensating, by the computing device, the steady-state lateral deviation of the self-driving vehicle in real time based on the collected lateral deviation value comprises: compensating, by the computing device, the steady-state lateral deviation of the self-driving vehicle in real time based on the statistical lateral deviation value.  (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance 

	Regarding claim 6 Takeda discloses all of the limitations of claim 3 and further discloses:

	The method of claim 3, wherein collecting, by the computing device, the lateral deviation value of the self-driving vehicle comprises: collecting, by the computing device, the lateral deviation value of the self-driving vehicle repeatedly to obtain multiple lateral deviation values; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) determining, by the computing device, that the vehicle has the steady-state lateral deviation based on whether the collected lateral deviation value is within the predetermined range (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold) comprises: calculating, by the computing device, a statistical lateral deviation value based on the collected multiple lateral deviation values, (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) and determining, by the computing device, that the vehicle has the steady-state lateral deviation in a case that the statistical lateral deviation16 PT-OPAP-1900202-XSFSUBSTITUTE SPECIFICATION-CLEAN VERSIONvalue is within the predetermined range; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold) and compensating, by the computing device, the steady-state lateral deviation of the self-driving vehicle in real time based on the collected lateral deviation value comprises: compensating, by the computing device, the steady-state lateral deviation of the self-driving vehicle in real time based on the statistical lateral deviation value. (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold).

	Regarding claim 8 Takeda discloses all of the limitations of claim 1 and further discloses: 

	The method of claim 1, further comprising: storing the steady-state lateral deviation value in a self-driving system (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) after the steady-state lateral deviation is eliminated. (Takeda col. 8 lines 23-42 wherein the vehicle lateral deviation is corrected for each wind event i.e. the vehicle corrects until each external deviation source is eliminated).

	Regarding claim 9 Takeda discloses all of the limitations of claim 2 and further discloses:

	The method of claim 2, further comprising: storing the steady-state lateral deviation value in a self-driving system (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) after the steady-state lateral deviation is eliminated. (Takeda col. 8 lines 23-42 wherein the vehicle lateral deviation is .

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Matsunaga (US Pre-Granted Publication NO. US 2018/0374352 A1 hereinafter “Matsunaga”).

	Regarding claim 10 Takeda discloses: 

	A device for eliminating a steady-state lateral deviation of a self-driving vehicle, comprising: one or more processors; (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor) … wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor) determine whether the self-driving vehicle travels on a straight road; (Takeda col. 8 lines 23-42 wherein the vehicle is traveling on a straight highway) collect a lateral deviation value of the self-driving vehicle in a case that the vehicle travels on a straight road; (Takeda col. 7 lines 31-48 wherein the vehicle distance from a determine whether the self-driving vehicle has the steady-state lateral deviation based on whether the collected lateral deviation value is within a predetermined range; (Takeda col. 7 lines 31-48 wherein the vehicle distance from a white line is continuously measured and deviations from a set position is determined) and compensate the steady-state lateral deviation of the self-driving vehicle in real time based on the collected lateral deviation value in a case that the self-driving vehicle has the steady-state lateral deviation. (Takeda col. 10-11 lines 53-15 wherein a vehicle control to suppress drifting is completed i.e. when a deviation occurs the vehicle corrects to mitigate the deviation). 

	Takeda does not appear to disclose:

	a storage device configured to store one or more programs;

	However, in the same field of endeavor of vehicle controls Matsunaga discloses:

	“a storage device configured to store one or more programs;” (Matsunaga [0023])

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the memory of Matsunaga with the vehicle control device of Takeda because one of ordinary skill would have been motivated to make this modification in order to save a history or previous deviations in order to improve accuracy of the system overall and minimize errors (Matsunaga [0044]). 

	Regarding claim 11 Takeda in view of Matsunaga discloses all of the limitations of claim 10 and Takeda further discloses:

	The device of claim 10, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor)  detect a curvature of the road where the self-driving vehicle travels, (Takeda col. 12 lines 3-15 wherein the deviation correction determines the road curve for accurate correction) a steering wheel angle 18PT-OPAP-1900202-XSFSUBSTITUTE SPECIFICATION-CLEAN VERSIONof the vehicle and a velocity of the self-driving vehicle; (Takeda col. 2 lines 58-67 wherein the vehicle control system includes steering wheel angle sensors) and determine that the self-driving vehicle travels on the straight road in a case that the curvature of the road where the self-driving vehicle travels is smaller than a first predetermined value, (Takeda col. 20 lines 5-12 wherein the vehicle assesses the curvature of the road and determines if the lateral force offset needs to be applied, see also col. 9 lines 21-52) the steering wheel angle of the self-driving vehicle is smaller than a second predetermined value (Takeda col. 9 lines 21-52 wherein the vehicle control to suppress deviations is smaller when traveling straight than on curved roads because the steering wheel should remain neutral, see also col. 8 lines 23-42 wherein the examiner interprets an angle threshold as different than a curvature threshold i.e. a second predetermined value) and the velocity of the self-driving vehicle is greater than a third predetermined value.  (Takeda col. 8 lines 23-42 wherein the vehicle speed is corrected when the deviations occurs, wherein the examiner interprets the velocity threshold as different than a steering or curvature threshold i.e. a third predetermined value).

	Regarding claim 12 Takeda in view of Matsunaga discloses all of the limitations of claim 10 and Takeda further discloses:

	The device of claim 10, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor) determine that the self-driving vehicle has the steady-state lateral deviation in case that the collected lateral deviation value is within the predetermined range.  (Takeda col. 7 lines 31-48 wherein vehicle system determines a deviation amount from a white line and corrects based on a set position i.e. a predetermined range).

	Regarding claim 13 Takeda in view of Matsunaga discloses all of the limitations of claim 10 and Takeda further discloses:

	The device of claim 10, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor)  collect the lateral deviation value of the self-driving vehicle repeatedly to obtain multiple lateral deviation values; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) calculate a statistical lateral deviation value based on the collected multiple lateral deviation values (Takeda col. 10-11 lines 53-49 wherein the vehicle and, determine that the vehicle has the steady-state lateral deviation in a case that the statistical lateral deviation value is within the predetermined range; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold) and compensate the steady-state lateral deviation of the self-driving vehicle in real time based on the statistical lateral deviation value.  (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold).

	Regarding claim 14 Takeda in view of Matsunaga discloses all of the limitations of claim 11 and Takeda further discloses:

	The device claim 11, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor)  collect the lateral deviation value of the self-driving vehicle repeatedly to obtain multiple lateral deviation values; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) calculate a statistical lateral deviation value based on the collected multiple lateral deviation values (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation and, determine that the vehicle has the steady-state lateral deviation in a case that the statistical lateral deviation value is within the predetermined range; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold) and compensate the steady-state lateral deviation of the self-driving vehicle in real time based on the statistical lateral deviation value.  (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold).

	Regarding claim 15 Takeda in view of Matsunaga discloses all of the limitations of claim 12 and Takeda further discloses:

	The device of claim 12, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor)  collect the lateral deviation value of the self-driving vehicle repeatedly to obtain multiple lateral deviation values; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) calculate a statistical lateral deviation value based on the collected multiple lateral deviation values (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered) and, determine that the self-driving vehicle has the steady-state lateral deviation in a case that the statistical lateral deviation value is within the predetermined range; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold) and compensate the steady-state lateral deviation of the self-driving vehicle in real time based on the statistical lateral deviation value.  (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold).


	Regarding claim 17 Takeda in view of Matsunaga discloses all of the limitations of claim 10 and Takeda further discloses:

	The device of claim l0, the one or more programs are executed by the one or more processors to enable the one or more processors to: (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor) store the steady-state lateral deviation value in a self-driving system  (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) after the steady-state lateral deviation is eliminated. (Takeda col. 8 lines 23-42 wherein the vehicle lateral deviation is corrected for each wind event i.e. the vehicle corrects until each external deviation source is eliminated).

claim 18 Takeda in view of Matsunaga discloses all of the limitations of claim 11 and Takeda further discloses:

	The device of claim 11, the one or more programs are executed by the one or more processors to enable the one or more processors to: (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor) store the steady-state lateral deviation value in a self-driving system (Takeda col. 20 lines 40-54 wherein the vehicle includes a hands-off, automatic correction is applied even without using the steering wheel) after the steady-state lateral deviation is eliminated.  (Takeda col. 8 lines 23-42 wherein the vehicle lateral deviation is corrected for each wind event i.e. the vehicle corrects until each external deviation source is eliminated).

	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda and Matsunaga as applied to claims 4 and 13 above, and further in view of Yoshikawa (US Patent No. US 6,487,475 B1 hereinafter “Yoshikawa”).

	Regarding claim 7 Takeda discloses all of the limitations of claim 4 and further discloses:

	The method of claim 4, wherein after compensating, by the computing device, the steady-state lateral deviation of the self-driving vehicle in real time, the method further comprises: recollecting, by the computing device, the lateral deviation value of the self-driving vehicle to determine whether the 17PT-OPAP-1900202-XSFSUBSTITUTE SPECIFICATION-CLEAN VERSIONsteady-state lateral deviation is eliminated; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance … and repeatedly executing, by the computing device, the step of recollecting the lateral deviation value of the self-driving vehicle until it is determined that the steady-state lateral deviation is eliminated.  (Takeda fig. 10, col. 10-11 lines 53-15 wherein the integral of the yaw angle and the lateral deviation is calculated and used to correct the deviation amount based on steady state disturbances, i.e. the constant deviation is not eliminated so the correction continues).

	Takeda does not appear to disclose

	linearly modifying, by the computing device, the statistical lateral deviation value based on a predetermined step length and compensating, by the computing device, the steady-state lateral deviation of the self-driving vehicle based on the modified statistical lateral deviation value, in response to determining that the steady-state lateral deviation is not eliminated; 

	However, in the same field of endeavor of vehicle controls Yoshikawa discloses:

	“linearly modifying, by the computing device, the statistical lateral deviation value based on a predetermined step length and compensating, by the computing device, the steady-state lateral deviation of the self-driving vehicle based on the modified statistical lateral deviation value, in response to determining that the steady-state lateral deviation is not eliminated;” (Yoshikawa col. 1-2 lines 59-14 wherein the vehicle controller for lateral deviations uses a simple regression line) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regression of Yoshikawa with the vehicle control device of Takeda because one of ordinary skill would have been motivated to make this modification in order to simplify the calculations for determining changes in vehicle behavior and correcting the deviation fitted for the road shape when abnormalities are detected (Yoshikawa col. 1-2 lines 59-14).

	Regarding claim 16 Takeda in view of Matsunaga discloses all of the limitations of claim 13 and Takeda further discloses:

	The device of claim 13, after the steady-state lateral deviation of the self-driving vehicle is compensated in real time, the one or more programs are executed by the one or more processors to enable the one or more processors to: (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor) recollect the lateral deviation value of the self-driving vehicle to determine whether the steady-state lateral deviation is eliminated; (Takeda col. 10-11 lines 53-49 wherein the vehicle deviation suppression continuously runs due to a steady state disturbance such as a cross wind i.e. deviation values are continuously gathered and based on a predetermined threshold, wherein the examiner interprets continuously collecting as equivalent to recollecting the value) … and repeatedly execute the step of recollecting the lateral deviation value of the self-driving vehicle until it is determined that the steady-state lateral deviation is eliminated.  (Takeda fig. 10, col. 10-11 lines 53-15 wherein the integral of the yaw angle and the lateral deviation is calculated and used to 

	Takeda does not appear to disclose

	linearly modify the statistical lateral deviation value based on a predetermined step length and compensate the steady-state lateral deviation of the self-driving vehicle based on the modified statistical lateral deviation value, in response to determining that the steady-state lateral deviation is not eliminated; 

	However, in the same field of endeavor of vehicle controls Yoshikawa discloses:

	“linearly modify the statistical lateral deviation value based on a predetermined step length and compensate the steady-state lateral deviation of the self-driving vehicle based on the modified statistical lateral deviation value, in response to determining that the steady-state lateral deviation is not eliminated;” (Yoshikawa col. 1-2 lines 59-14 wherein the vehicle controller for lateral deviations uses a simple regression line) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regression of Yoshikawa with the vehicle control device of Takeda because one of ordinary skill would have been motivated to make this modification in order to simplify the calculations for determining changes in vehicle behavior and correcting the deviation fitted for the road shape when abnormalities are detected (Yoshikawa col. 1-2 lines 59-14).

	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claims 1-2 above, and further in view of Matsunaga.

	Regarding claim 19 Takeda discloses all of the limitations of claim 1 and further discloses:

	… in which an instruction is stored, the instruction being executed by a processor to enable the processor to implement the method claim 1.  (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor).

	Takeda does not appear to disclose:

	A non-transitory computer-readable storage medium

	However, in the same field of endeavor of vehicle controls Matsunaga discloses:

	“A non-transitory computer-readable storage medium” (Matsunaga [0023])

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the memory of Matsunaga with the vehicle control device of Takeda because one of ordinary skill would have been motivated to make this modification in order to save a history or previous deviations in order to improve accuracy of the system overall and minimize errors (Matsunaga [0044]). 

	Regarding claim 20 Takeda discloses all of the limitations of claim 2 and further discloses:

	… in which an instruction is stored, the instruction being executed by a processor to enable the processor to implement the method claim 2. (Takeda col. 4-5 lines 51-23 wherein the various controllers such as the steer-by-wire controller are interpreted as equivalent to a processor). 

	Takeda does not appear to disclose:

	A non-transitory computer-readable storage medium

	However, in the same field of endeavor of vehicle controls Matsunaga discloses:

	“A non-transitory computer-readable storage medium” (Matsunaga [0023])

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the memory of Matsunaga with the vehicle control device of Takeda because one of ordinary skill would have been motivated to make this modification in order to save a history or previous deviations in order to improve accuracy of the system overall and minimize errors (Matsunaga [0044]). 


Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664